— Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered August 19, 2011. The order, insofar as appealed from, denied the application of petitioner for a permanent stay of arbitration and denied the application of petitioner for an evidentiary hearing.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on August 7, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, PJ., Smith, Fahey, Lindley and Martoche, JJ.